Filed 7/28/21 P. v. American Contractors Indemnity CA2/6
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                           DIVISION SIX


 THE PEOPLE,                                                  2d Civil No. B309120
                                                          (Super. Ct. No. 18CR05415)
      Plaintiff and Respondent,                             (Santa Barbara County)

 v.

 AMERICAN CONTRACTORS
 INDEMNITY,

      Defendant and Appellant.


             American Contractors Indemnity (ACI) appeals from an
order denying its motion to vacate forfeiture and exonerate bail.
ACI argues the trial court lost jurisdiction over the bail bond when
it did not give prior notice of reinstatement when it reinstated bail
(Pen. Code, 1 § 1305, subd. (c)(4)). The County of Santa Barbara
(the County) concedes. We agree and reverse.




         1 Further       unspecified statutory references are to the Penal
Code.
            FACTUAL AND PROCEDURAL HISTORY
             In June 2018 ACI, through its agent Goleta Fast
Response Bail Bonds, posted a $30,000 bond (A31-0003922) for the
release from custody of Mario Borruel-Sandoval (Defendant). The
court ordered Defendant to appear in court on June 29 for a
preliminary hearing. He did not, and the court ordered bail
forfeited.
             In July 2018, Defendant appeared in court. The court
vacated forfeiture and reinstated bail. However, in its written
order, the court listed the surety as Seneca Insurance Company and
the bail agent as Angels Bail Bonds. The order states: “The
forfeiture of Bail Bond filed herein on behalf of [Defendant] having
been set aside by the . . . Court, Seneca Insurance Company Inc[.],
the surety thereon, does hereby reassume all of its obligations there
under.” The order did not mention ACI or Goleta Fast Response
Bail Bonds.
             In March 2020, Defendant again failed to appear in
court. The court again ordered bail forfeited. The clerk of the court
issued a notice of forfeiture to ACI.
             In September 2020, ACI filed a motion to vacate
forfeiture and exonerate bail or, in the alternative, extend time.
The court denied the motion.
                             DISCUSSION
             ACI contends, and the County concedes, that the trial
court erred in denying the motion to vacate forfeiture. We agree.
             Section 1305, subdivision (c), provides that when a
defendant reappears in court within 180 days of the date of bail
forfeiture, the court on its own motion shall direct the order of
forfeiture to be vacated and the bond exonerated. (§ 1305, subd.
(c)(1).) However, “[i]n lieu of exonerating the bond, the court may
order the bail reinstated and the defendant released on the same



                                  2
bond if both of the following conditions are met: [¶] (A) The bail is
given prior notice of the reinstatement. [¶] (B) The bail has not
surrendered the defendant.” (§ 1305, subd. (c)(4), italics added.)
             “Failure to give the surety notice is a jurisdictional
defect.” (County of Madera v. Ranger Ins. Co. (1991) 230
Cal.App.3d 271, 279 (County of Madera).) “An order that the surety
reassumes its obligations under the bond must name the right
surety or it is ineffective.” (People v. Ranger Ins. Co. (1996) 51
Cal.App.4th 1379, 1385.) A court’s failure to follow a “‘strict
statutory direction designed for the surety’s protection exonerate[s]
the surety. The court thereafter lack[s] jurisdiction either to forfeit
the bail or to enter a summary judgment [against the surety].’
[Citations.]” (County of Madera, supra, at p. 279.)
             Here, the record reflects the court named the wrong
surety in its order reinstating the bail bond. Nothing in the record
shows that it provided notice of reinstatement to ACI or its agent.
Therefore, the court lacked jurisdiction to forfeit bail. The
forfeiture order must be vacated. (County of Madera, supra, 230
Cal.App.3d at p. 279.)
                             DISPOSITION
             The order (denying the motion to vacate) is reversed.
On remand, we direct the court to enter an order to vacate the bail
forfeiture and exonerate bail. ACI shall recover its costs on appeal.
             NOT TO BE PUBLISHED.


                                       TANGEMAN, J.


We concur:


             GILBERT, P. J.            PERREN, J.


                                   3
                     Von Deroian, Judge

           Superior Court County of Santa Barbara

               ______________________________


           Law Office of John Rorabaugh, John Mark
Rorabaugh and Crystal L. Rorabaugh for Defendant and
Appellant.
           Michael C. Ghizzoni, County Counsel, Maria Salida
Novatt, Deputy County Counsel, for Plaintiff and Respondent.